UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2105


LUDDY ANGIRA; KEENS OMONDI OYUGI,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 30, 2010               Decided:   January 28, 2011


Before NIEMEYER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kell   Enow,   ENOW   &    ASSOCIATES,   Marietta,   Georgia,   for
Petitioners.   Tony West, Assistant Attorney General, William C.
Peachey,   Assistant    Director,   Daniel   E.   Goldman,   Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luddy        Angira      and      her       husband,         derivative    applicant

Keens Oyugi, both natives and citizens of Kenya, petition for

review     of     an     order     of       the        Board   of        Immigration        Appeals

dismissing their appeal from the Immigration Judge’s denial of

Angira’s applications for relief from removal.

            Petitioners           first        challenge           the    determination           that

Angira failed to establish eligibility for asylum.                                     To obtain

reversal of a determination denying eligibility for relief, an

alien    “must         show     that     the       evidence         he     presented        was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                        INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).             We have reviewed the evidence of record and

conclude that Petitioners fail to show that the evidence compels

a contrary result.

            Having        failed       to     qualify        for    asylum,       Angira     cannot

meet the more stringent standard for withholding of removal.

Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-

Fonseca,    480        U.S.   421,      430    (1987).             Finally,    we     uphold      the

finding below that Angira failed to demonstrate that it is more

likely than not that she would be tortured if removed to Kenya.

8 C.F.R. § 1208.16(c)(2) (2010).

            Accordingly,           we       deny       the   petition       for     review.        We

dispense        with     oral     argument          because         the     facts     and     legal

                                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3